Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 08/15/2022 has been entered.  Claims 1-3 and 5-6 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/13/2022.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 via KOMATSU LTD JP 2001-098585 A, hereinafter Komatsu, in view of SHIN CATERPILLAR MITSUBISHI LTD JP 10-168929 A, hereinafter Shin, have been fully considered and are persuasive.  Specifically, the argument presented in the applicant’s remarks page 13 of 14 stating that Shin fails to state that the “time rate of change” is implemented via the switching of the switch from one position to the other.  The applicant further argued that instead, Shin implements the ‘time rate of change’ in response to a sudden increase/decrease in operation of the operation device. Therefore, the rejection has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN MATTINGLY on 09/08/2022.

The application has been amended as follows: 
Claim 1 line 15-16: --in accordance with [[an]] the operation to--.
Claim 1 line 31: --[[limits]] enacts a limitation limiting a time rate of change--.
Claim 6 line 6: --in accordance with [[the]] a predetermined condition--.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745